IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania,           :
Pennsylvania Game Commission,           :
                     Petitioner         :
                                        :
               v.                       :       No. 497 C.D. 2021
                                        :
International Development               :
Corporation and Atlantic                :
Hydrocarbon (Board of Property),        :
                         Respondents    :


PER CURIAM                             ORDER


               NOW, April 18, 2022, upon consideration of Petitioner’s

application for reargument, and Respondent’s answer in response thereto, the

application is denied.